DETAILED ACTION
Allowable Subject Matter
Claim(s) 1 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art teaches an image decoding method comprising: determining whether a current coding unit includes a region that extends over a boundary of an image, by comparing a lower boundary of the current coding unit to a lower boundary of the image and comparing a right boundary of the current coding unit to a right boundary of the image; when the current coding unit includes the region that extends over the boundary of the image, splitting the current coding unit in at least one direction into a plurality of coding units; when the current coding unit does not include the region that extends over the boundary of the image, obtaining, from a bitstream, split type information of the current coding unit and splitting the current coding unit into the plurality of coding units based on the split type information; and decoding a coding unit that is no longer split among the plurality of coding units, wherein when the current coding unit has a square shape and includes the region that extends over the lower boundary of the image and the right boundary of the image.  However, the closest prior art does not teach the current coding unit is split into two non-square coding units in a horizontal direction having a higher priority than a vertical direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487